United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.O., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, College Park, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1775
Issued: December 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 16, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) March 30, 2012 nonmerit decision denying his request for
merit review. OWCP’s last merit decision was its February 23, 2011 decision denying
appellant’s claim for wage-loss benefits. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 5, 2009 appellant, a 41-year-old federal air marshal, filed a traumatic injury
claim alleging that he sustained injuries to his neck and upper back on August 3, 2009 while
performing a training exercise. In support of his claim, he submitted an August 24, 2009 report
of a magnetic resonance imaging (MRI) scan and a September 2, 2009 attending physician’s
report from Dr. Tariq Javed, a Board-certified neurological surgeon, who diagnosed cervical
spondylosis and stenosis.
By decision dated August 15, 2009, OWCP denied appellant’s claim on the grounds that
the medical evidence failed to establish that the claimed medical condition was causally related
to the established work event.
On March 24, 2009 appellant requested a review of the written record. By decision dated
January 26, 2010, an OWCP hearing representative affirmed the August 15, 2009 decision.
On February 17, 2010 appellant requested reconsideration. He submitted a copy of
Dr. Javed’s September 2, 2009 attending physician’s report, which was updated to indicate his
belief that appellant was injured during a training exercise.
In a decision dated February 25, 2010, OWCP denied appellant’s reconsideration request,
finding that the evidence submitted did not warrant a merit review.
On January 14, 2011 appellant, through counsel, again requested reconsideration and
submitted additional medical evidence. In a January 6, 2010 report, Dr. Kevin Hsieh, a treating
physician, stated that he reviewed appellant’s medical records, including a cervical spine MRI
scan that revealed cervical spondylosis at C5-6 and C6-7. His examination revealed restricted
range of motion of the neck and left shoulder. Appellant’s complaints of pain during testing and
numbness down the left arm were consistent with cervical spondylosis. Dr. Hsieh described the
alleged injury as reported by appellant. Regarding the cause of appellant’s cervical condition,
Dr. Hsieh stated:
“From my review of [appellant]’s job duties and the diagnostic medical evidence,
it is my professional medical opinion that the physical stress placed upon
Mr. Otero’s neck (cervical spine) during the training incident on August 3, 2009
is the direct causation to his cervical spondylosis without myelopathy. It is my
firmest medical opinion that these conditions are definitively work related due to
the traumatic injury [appellant] sustained to his neck and left shoulder in the
performance of his duties on August 3, 2009 when he was attempting to get free
from the chokehold during the training exercise.”
By decision dated February 23, 2011, OWCP denied modification of its January 26, 2010
decision. It found that Dr. Hsieh’s report was insufficiently rationalized to establish a causal
relationship between the August 2009 training event and appellant’s diagnosed condition.
On February 2, 2012 appellant again requested reconsideration of his claim. In support
of his request, he submitted a December 13, 2010 narrative report from Dr. Mark W. Freeman, a
treating physician, whose report reiterated the information contained in Dr. Hsieh’s January 6,
2

2010 report regarding the history of injury as related by appellant, his review of the medical
record and examination findings. Regarding the cause of appellant’s diagnosed condition,
Dr. Freeman stated:
“From my review of [appellant]’s job duties and the diagnostic medical evidence,
it is my professional medical opinion that the physical stress placed upon
Mr. Otero’s neck (cervical spine) during the training incident on August 3, 2009
is the direct causation to his cervical spondylosis without myelopathy and
traumatic spondylopathy. It is my firmest medical opinion that these conditions
are definitively work related due to the traumatic injury [appellant] sustained to
his neck and left shoulder in the performance of his duties on August 3, 2009
when he was attempting to get free from the chokehold during the training
exercise.”
By decision dated March 30, 2012, OWCP denied appellant’s request for reconsideration
on the grounds that the evidence was insufficient to warrant merit review. It found that
Dr. Freeman’s December 13, 2010 report was substantially similar to evidence of record that had
been previously considered.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,
OWCP regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered; or (3) constitute relevant and pertinent new
evidence not previously considered by OWCP.2 To be entitled to a merit review of an OWCP
decision denying or terminating a benefit, a claimant also must file his or her application for
review within one year of the date of that decision.3 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.4 The Board has held that the submission of evidence which does not
address the particular issue involved does not constitute a basis for reopening a case.5
ANALYSIS
Appellant’s February 2, 2012 request for reconsideration did not allege or demonstrate
that OWCP erroneously applied or interpreted a specific point of law. Additionally, he did not
advance a relevant legal argument not previously considered by OWCP. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2). A claimant may be entitled to a merit

2

20 C.F.R. § 10.606(b)(2).

3

Id. at § 10.607(a).

4

Id. at § 10.608(b).

5

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

3

review by submitting new and relevant evidence. The Board finds that appellant did not submit
any new and relevant medical evidence in this case.
Appellant submitted a December 13, 2010 narrative report from Dr. Freeman who did not
provide new information. Rather, Dr. Freeman merely reiterated the information contained in
Dr. Hsieh’s January 6, 2010 report regarding the history of injury as related by appellant, his
review of the medical record and examination findings. The Board notes that Dr. Freeman
repeated nearly verbatim the opinion expressed by Dr. Hsieh as to the cause of appellant’s
diagnosed cervical spondylosis and spondylopathy. Dr. Freeman’s December 13, 2010 report is
therefore duplicative in nature.6 The Board finds that his report does not constitute relevant and
pertinent new evidence not previously considered by OWCP.7 Therefore, OWCP properly
determined that this evidence did not constitute a basis for reopening the case for a merit review.
The Board finds that OWCP properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his February 2, 2012 request for reconsideration.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

6

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
7

See Susan A. Filkins, 57 ECAB 630 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the March 30, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

